Title: From George Washington to Timothy Pickering, 10 September 1796
From: Washington, George
To: Pickering, Timothy


        
          
            Saturday 10th Sep. 1796
          
        
        The enclosed is approved, and if there is any Authentic ground to go upon, it ought to be extended to the case of Captn Jessup by strong & solemn expostulation or remonstrance. This conduct of G. Britain cannot, must not be suffered with impunity.
        
          G. Washington
        
      